DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/08/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/08/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (US 20170065365 A1) in view of Zemlock (US 20200315727 A1).
Regarding claim 1, Schuh discloses an instrument drive mechanism (see Fig. 3, 300) comprising: an outer shell (304) having an open-ended receptacle (see Fig. 10A, 306); an internal gear (1002) secured inside the open-ended receptacle and immovable relative to the outer shell (see paragraph [0073], wherein the stator gear 1002 is fixedly attached to the outer housing 306); an interface cover (see Fig. 3, 310) rotatably mounted to the open-ended receptacle, the interface cover configured to be connected to an instrument (see Fig. 5, 500), the interface cover rotatably supporting at least one cover shaft (see Fig. 10A, 10B, shaft portion of 314) with an output (314) adapted to be rotatingly coupled to the instrument (see paragraph [0049], where the plurality of torque couplers 314 are configured to engage and drive the components of the surgical tool); a drive system (see Fig. 11A, 308) rotatably mounted to the open-ended receptacle and connected to the interface cover to rotate with the interface cover (see Fig. 11A, and see paragraph [0046], wherein the surgical tool holder 308 is capable of rotating independent of the outer housing 306), the drive system having at least two motor units (1102), for the at least one said motor unit coupled to each said at least one cover shaft to transmit a degree of actuation thereto (see paragraph [0078], wherein the plurality of actuators 1102 drive the rotation of each of the plurality of torque couplers 314), and one said motor unit having a gear see Fig. 10A, 1004) coupled to the internal gear to drive a rotation of the interface cover and drive system relative to the outer shell (see paragraph [0079], wherein the motor drives the rotation of the surgical tool holder 308 within the outer housing 306. The motor may be structurally equivalent to one of the actuators, except that it is coupled to the rotor gear 1004 and stator gear 1002 (see FIG. 10A) for rotating the surgical tool holder 308 relative to the outer housing 306). Schuh fails to disclose a coupling assembly between each of the at least one cover shaft and a corresponding one of the motor units for releasably coupling a motor unit shaft to the cover shaft. However, Zemlock teaches a coupling assembly (see Fig. 11) between each of the at least one cover shaft (shaft of 144b) and a corresponding one of the motor units (see Fig. 8, 52b connected to 52) for releasably coupling a motor unit shaft to the cover shaft (see Fig. 11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Schuh with a coupling assembly between the motor unit shaft and the cover shaft, as taught by Zemlock, to transmit rotational forces from the motors to the respective drive shafts in the manner of an Oldham coupling which limits backlash and enables autocorrecting when components thereof are slightly misaligned (see paragraph [0181]).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the coupling assembly (Zemlock, Fig. 11) includes at least a coupler (Zemlock, 144c) connected to the cover shaft (Zemlock, shaft of 144b), and a coupler (Zemlock 52c) receiving a drive from the motor unit (Zemlock, 52).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the coupling assembly (Zemlock, Fig. 11) includes an Oldham coupling (Zemlock, paragraph [0181], wherein drive couplers…in the manner of an “Oldham Coupling”).
Regarding claim 5, Schuh discloses each said cover shaft (shaft of 314) is connected to the interface cover (310) by at least one bearing (see Fig. 3, wherein the shafts of 314 are supported by the round surface of 310). Note: the simplest form of bearing, the plain bearing, consists of a shaft rotating in a hole.
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: at least two of the cover shaft, each with one said output (Schuh, Fig. 3, discloses five), with one said coupling assembly (Zemlock, Fig. 11) between each of the two cover shafts and a corresponding one of the motor units (Schuh, 1102).
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the interface cover (Schuh, 310), the at least one cover shaft (Schuh, shaft of 314) and a coupler of the coupling assembly (Zemlock, 144c) form a cartridge removable as a group from the outer shell (Schuh, Fig. 11A) and from engagement with the drive system (the combination would result in 310, 314 to be decoupled from the motors via the Oldham coupling of Zemlock).
Regarding claim 8, Schuh discloses at least one bearing (see Fig. 11A, leftmost portion of 306 which surrounds 310) between an inner surface of the outer shell and a periphery of the interface cover (310). Note: the simplest form of bearing, the plain bearing, consists of a shaft rotating in a hole.
Regarding claim 9, Schuh discloses a central shaft (see Fig. 6, 508, 510) extending into the outer shell and rotatably supported by the outer shell (see Fig. 6), the interface cover (see Fig. 5) and the drive system coupled to the central shaft to rotate concurrently with the central shaft (see Fig. 11A).

Claim 4 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (US 20170065365 A1) in view of Zemlock (US 20200315727 A1) and Kuroda (WO 2017022310 A1).
Regarding claim 4, Schuh fails to disclose each motor unit has a motor and a reduction gear box (RGB) connected to the motor. However, Kuroda teaches  each motor unit (see Fig. 2, 300) has a motor (310) and a reduction gear box (RGB) (320) connected to the motor (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Schuh with a reduction gearbox, as taught by Kuroda, to effectively reduce the inertial masses of internal components; to reduce the speed of rotation from the electric motor while increasing torque; and to provide a motor/speed-reducer unit which makes the structure more compact.
Regarding claim 16, Schuh discloses at least one printed circuit board (see Fig. 11A, 1118) connected to the drive system (308). Schuh fails to disclose a temperature sensor for each said motor unit, and an optical encoder for each said motor unit. However, Kuroda teaches a temperature sensor for each said motor unit (see attached NPL page 37, wherein actuator 300 is provided with a temperature sensor), and an optical encoder for each said motor (see attached NPL page 33, wherein the encoder 330, 340 can include an input shaft and an output shaft encoder, for example…an optical encoder). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Schuh with a temperature sensor and an optical encoder, as taught by Kuroda to determine and correct the torque constant (see attached NPL page 37); and to detect the rotation angle of the motor (see attached NPL page 33). As a result of the combination, the following limitations would necessarily result: the printed circuit board (Schuh, Fig. 11A, 1118, 1110) supporting the temperature sensor (disclosed by Kuroda), and the optical decoder (Kuroda, 340) to determine an angular position of each said output on the interface cover (the angular position of each said output on the interface cover would be inherently determined since the angular position of the motor shaft is determined by the optical decoder).
Regarding claim 17, Schuh fails to disclose the temperature sensor is an infrared temperature sensor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a temperature sensor, with an infrared temperature sensor, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace a temperature sensor with an infrared temperature sensor, since one of ordinary skill in the art would have known that infrared sensors can read moving objects, they do not wear, provide greater detail and can be used to detect motion. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 18, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the infrared temperature sensor (disclosed by Kuroda) is aligned with a shaft (Kuroda, shaft of 310) of its corresponding motor unit (300). Note, Kuroda teaches an actuator 300, with a motor 310, a speed reducer 320, an input shaft encoder 330, an output shaft encoder 340, an output shaft 350, a brake 370 and a torque sensor 380 which are all axially aligned, such that an addition of a temperature sensor would also be axially aligned. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, providing an temperature sensor which is aligned with a shaft of the motor unit would not modify the operation of the device. 
Regarding claim 19, the combination of claim 16 elsewhere above would necessarily result in the following limitations: a pad (Kuroda, middle of 340) rotating with a shaft (Kuroda, shaft of 310) of the motor unit (Kuroda, 300), the pad paired with the optical encoder (Kuroda, 340).
Regarding claim 20, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the optical encoder (Kuroda, 340) is located offset (Kuroda, Fig. 2, radially outward/offset) relative to a center of a shaft (Kuroda, shaft of 310) of the motor unit (Kuroda, 300). Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, providing an optical encoder which is offset relative to a center of the shaft would not alter the operation of the device.
	
Claim 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (US 20170065365 A1) in view of Zemlock (US 20200315727 A1) and Kikuchi (US 20100097053 A1).
Regarding claim 10, Schuh fails to disclose a sensor unit having a sensor portion mounted onto a printed circuit board (PCB) connected to the drive system and/or to the central shaft to monitor a rotation of the central shaft and/or of the drive system relative to the outer shell to determine an angular position of the interface cover relative to the outer shell. However, Kikuchi teaches a sensor unit (see Fig. 1, 5) having a sensor portion (55) mounted onto a printed circuit board (PCB) (302) connected to the drive system and/or to the central shaft (12) to monitor a rotation of the central shaft (see Fig. 1, 5 is disclosed as a rotation sensor) and/or of the drive system relative to the outer shell to determine an angular position of the interface cover relative to the outer shell. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Schuh with a rotation sensor, as taught by Kikuchi, so that the output of the electric machine can be controlled with high accuracy (see paragraph [0015]).
Regarding claim 11, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the sensor portion (55) of the PCB (302) is a magnetic sensor (see paragraph [0057], wherein a magnetic field is generated).
Regarding claim 12, the combination of claim 10 elsewhere above would necessarily result in the following limitations: a magnetic ring (see Fig. 4, 572) secured to the outer shell (81) and surrounding the central shaft (12) adjacent to the magnetic sensor (55).
Regarding claim 13, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the magnetic sensor (55) and the magnetic ring (572) lie in a common radial plane of the central shaft (12; see Fig. 4).
Regarding claim 15, Schuh discloses the interface cover (310) has a central bore see Fig. 3, 312), the central bore of the interface cover forming a continuous passage with an inner cavity of the central shaft (see Fig. 5 and Fig. 10B).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (US 20170065365 A1) in view of Zemlock (US 20200315727 A1), Kikuchi (US 20100097053 A1), and Shirakawa (US 7208918 B2).
Regarding claim 14, Schuh in view of Zemlock and Kikuchi fail to disclose the magnetic sensor is radially outward of the magnetic ring. However, Shirakawa teaches the magnetic sensor (see Fig. 2, 73) is radially outward of the magnetic ring (see Fig. 3, 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Schuh in view of Zemlock and Kikuchi with a magnetic sensor radially outward of the ring, as taught by Shirakawa, since it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the rearrangement of the sensor and magnetic ring would not alter the operation of Schuh in view of Zemlock and Kikuchi. The sensor would still be able to determine the rotation position of the magnetic ring and transmit the information to the control boards.
 
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Zemlock fails to disclose “a coupling assembly…for releasably coupling a motor unit shaft to the cover shaft”, the Examiner respectfully disagrees. As seen in the rejection of claim 1 above, Zemlock discloses a coupling assembly (see Fig. 11)…for releasably coupling a motor unit shaft (see Fig. 8, 52b connected to 52) to the cover shaft (shaft of 144b). In paragraph [0186], Zemlock discloses that Fig. 11 illustrates the drive transfer shaft 144 connected to the drive shaft 52b (of the motor 52)). In other words, a coupling assembly between the drive transfer shaft and the motor shaft. Therefore, the limitations of claim 1 are disclosed by Schuh in view of Zemlock. 
Regarding Applicant’s arguments that “there is no discussion in Zemlock about the rotatable supports of the shafts 144, let alone by any cover”, the Examiner respectfully disagrees. First, Zemlock is not relied upon for teaching a cover which supports the shafts 144. The limitation “the interface cover rotatably supporting at least one cover shaft” is disclosed by Schuh. See the rejection of claim 1 wherein an interface cover (see Fig. 3, 310) rotatably mounted to the open-ended receptacle, the interface cover configured to be connected to an instrument (see Fig. 5, 500), the interface cover rotatably supporting at least one cover shaft (see Fig. 10A, 10B, shaft portion of 314). Applicant appears to be directing arguments at the references individually. As such, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, Fig. 13 of Zemlock shows a distal floating plate 173. According to paragraph [0195] of Zemlock, “[t]he distal floating plate 173 further defines a pattern of openings that may include but is not limited to a radial or a rectangular array of opening 173b therein through which the distal end of each drive transfer shaft 144, 146, 148 and 150 of the drive transfer assembly 140 extends. Specifically, the drive couplers 144b, 146b, 148b and 150b of respective drive transfer shafts 144, 146, 148 and 150 are rotatably seated in a respective opening 173b of the distal floating plate 173.” Zelmock was not relied upon for teaching the above limitation, however, Zemlock does in fact discloses the above limitation. Therefore, Schuh and Zemlock both disclose a cover shaft supported by a cover.   
Regarding Applicant’s arguments that “the shaft 144 is not a cover shaft as it is not rotatably supported by any cover. Rather, it is coupled to the proximal coupler 310, as demonstrated above. Accordingly, if the drive assembly 300 of Zemlock is removed, the shaft 144 would not be part of such cartridge”, the Examiner respectfully disagrees. First, as shown above, while the cover shaft 144 of Zemlock is disclosed as being supported by the distal floating plate, Schuh was relied upon for the limitations above. Second, Zemlock was relied upon for the coupler, as can be seen in claim 1, and not the arrangement of parts which can be removed from the outer shell. The combination of Schuh and Zemlock disclose the above limitations. Again, Applicant appears to be directing arguments at the references individually. As such, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments that “[t]here is no evidence that the sensor taught by Kikuchi would provide any improvement on accuracy over the solution taught by Schuh, the Examiner respectfully disagrees. Paragraph [0015] of Kikuchi reads “In the electric rotating machine according to the present invention, a sharp change, in a magnetic field, that is caused by the switching operation of the switching element and reaches the rotation sensor unit can be reduced by an eddy current produced on the surface of the non-magnetic unit, having an electric conductivity, of the ring-shaped member and through the formation of a magnetic circuit; therefore, noise produced in the output of the rotation sensor unit can be reduced, whereby not only an erroneous operation can be prevented, but also the output of the electric rotating machine can be controlled with high accuracy.” As such, one having ordinary skill in the art would be motivated to combine the teachings of Kikuchi to provide a high accuracy output.
The Examiner notes that in the Remarks filed 07/08/2022, page 8 states “In fact, as per applicable authority, a problem that a primary reference has already solved is not one that can support a finding of obviousness. See Ex parte Rinkevich, Appeal No. 2007-1317, slip op. at 8-9 (BPAI May 29, 2007) (noting that "the problem proffered by the Examiner is already solved" by the primary reference, and explaining that "a person of ordinary skill in the art having common sense at the time of the invention would not have reasonably looked at [a secondary reference] to solve a problem already solved by [the primary reference].” The statement made by Applicant appears to argue that Schuh discloses the limitations of claim 10, in other words, Schuh solves the problem stated in the limitations of claim 10 and therefore the teachings of Kikuchi are redundant. The Examiner has maintained the rejection in view of Kikuchi, however, according to MPEP 1207.03(a), reducing the number of references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings does not constitute a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658